Citation Nr: 0817522	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  98-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for a throat 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5  .Entitlement to service connection for a left knee 
disability.

6.  Entitlement to an initial compensable evaluation for pes 
planus, left foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
November 1992, and from October 1994 to December 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Creek in which service connection was denied for 
right and left knee disabilities, insomnia, a throat 
disability, and a right foot disability.  Service connection 
for flat feet was granted and evaluated as noncompensable, 
effective in December 1996.

These claims have been remanded several times for 
development, including affording the veteran an opportunity 
to provide testimony before a Veterans' Law Judge, which he 
did in August 2001.  The Veterans' Law Judge who presided 
over the August 2001 hearing retired, and the veteran was 
given the opportunity for another hearing, which he accepted.  
He then testified before the undersigned Veterans Law Judge 
in February 2008.  A transcript of the hearing has been made 
and is associated with the claims file.  Regrettably, as will 
be explained below, remand is again required in this case.

The issues of entitlement to service connection for right and 
left knee disabilities and for an initial compensable 
evaluation for pes planus, left foot, addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In February 2008, the veteran withdrew his appeal of the 
claims for service connection for insomnia, a throat 
disorder, and a right foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
insomnia have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for a 
throat disorder have been met. 38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.204 (2007).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for a 
right foot disability have been met. 38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Withdrawal

In March 1998, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
February 1998 statement of the case. This perfected his 
appeal as to his claims for service connection for insomnia, 
a throat disorder, and a right foot disability. In February 
2008, in hearing testimony proffered before the undersigned 
Veterans' Law Judge, and before the Board promulgated a 
decision on these issues, the veteran indicated that he 
wished to withdraw his appeal as to these issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issues of 
service connection for insomnia, a throat disorder, and a 
right foot disability, there remain no allegations of error 
of fact or law for appellate consideration. The Board 
therefore has no jurisdiction to review these issues.


ORDER

The claim for service connection for insomnia is dismissed.

The claim for service connection for a throat disability is 
dismissed.

The claim for service connection for a right foot disability 
is dismissed.


REMAND

The veteran continues to seek service connection for right 
and left knee disabilities, and for an initial compensable 
evaluation for his service-connected left foot pes planus.

The veteran testified before the undersigned Veterans Law 
Judge that his right and left knees had required additional 
treatment and that his service-connected left foot pes planus 
had increased in severity.  In May 2008, he provided a 
statement to the Board documenting that he had received 
additional treatment, including treatment for his flat feet.

Review of the record shows that VA treatment records in the 
claims file are incomplete.  In addition, the record shows 
the veteran was domiciled at the U.S. Veteran's Initiative 
Veterans-In-Progress program facility in Las Vegas, Nevada.  
An attempt should be made to obtain these records.

The most recent VA examination for feet and joints was 
conducted in December 2006.

Additional VA examination should be accorded to determine the 
nature, extent, and etiology of the claimed right and left 
knee disabilities, and the current nature and extent of the 
disability of the service-connected pes planus, left foot.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA, and non-VA post-
service treatment records identified by 
the veteran, have been obtained.

Perform any and all follow-up as 
necessary, and document negative results.

2. After completion of the above, 
schedule the veteran for examination by 
appropriate medical professional(s) to 
determine the nature and extent of the 
service-connected pes planus, left foot, 
and the nature, extent, and etiology of 
his claimed right and left knee 
disabilities.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, the veteran's testimony before 
the undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiner(s) for review in conjunction 
with the examination(s). 

If right and left knee disabilities are 
diagnosed, the examiner should provide 
opine whether it is at least as likely as 
not that any diagnosed right and left 
knee disabilities had their onset during 
the veteran's active service or are the 
result of active service or any incident 
thereof.

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claims for 
service connection for right and left 
knee disabilities, and for a higher 
initial rating for pes planus, left foot, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


